DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al [US 2011/0018114].
With respect to claim 1, Pagaila et al (fig. 10) disclose a semiconductor package, comprising: 
a semiconductor die (102) (pp [0041]), encapsulated by an encapsulant (112) (pp [0045]); 
a first thermal conductive pattern (152) (pp [0060]) aside the semiconductor die in the encapsulant; and a second thermal conductive pattern (152) (pp [0060]) over the semiconductor die, wherein the first thermal conductive pattern is thermally coupled to the semiconductor die through the second thermal conductive pattern and electrically insulated from the semiconductor die.

With respect to claim 2, Pagaila et al (fig. 10) disclose that wherein a portion of the second thermal conductive pattern (152) (pp [0060]) is extended over the encapsulant (112) (pp [0045]).

With respect to claim 3, Pagaila et al (fig. 10) disclose that wherein the first thermal conductive pattern (152) (pp [0060]) comprises a plurality of through vias penetrating through the encapsulant (112) (pp [0045]).

With respect to claim 6, Pagaila et al (fig. 10) disclose that an adhesive material (104) (pp [0060]) between the semiconductor die and the second thermal conductive pattern.

With respect to claim 8, Pagaila et al (fig. 10) disclose a semiconductor package, comprising: 
a semiconductor die (102) (pp [0041]); 
a through via (fig. 10), disposed aside and electrically connected to the semiconductor die; 
a heat dissipation pattern (152) (pp [0060]), disposed between and electrically insulated from the semiconductor die and the through via; and 
a heat dissipation material (104,152) (pp [0060]) over the semiconductor die, wherein the heat dissipation pattern is thermally coupled to the semiconductor die through the heat dissipation material.

With respect to claim 9, Pagaila et al (fig. 10) disclose that an encapsulant (112) (pp [0045]) encapsulating the semiconductor die, the heat dissipation pattern (152) (pp [0060]) and the through via.

With respect to claim 10, Pagaila et al (fig. 10) disclose that wherein the heat dissipation material (104,152) (pp [0060]) is in direct contact with the heat dissipation pattern.

With respect to claim 11, Pagaila et al (fig. 10) disclose that wherein the heat dissipation material (104,152) (pp [0060]) comprises a first portion covering the semiconductor die and a second portion (152) (pp [0060]) covering the heat dissipation pattern, and the first portion is thicker than the second portion.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al [US 9,978,661].
With respect to claim 1, Im et al (fig. 7D) disclose a semiconductor package, comprising: 
a semiconductor die (120) (col. 9, lines 22-30), encapsulated by an encapsulant (130) (col. 9, lines 32-49); 
a first thermal conductive pattern (140) (pp col. 9, lines 50-62) aside the semiconductor die in the encapsulant; and a second thermal conductive pattern (140) (pp col. 9, lines 50-62) over the semiconductor die, wherein the first thermal conductive pattern is thermally coupled to the semiconductor die through the second thermal conductive pattern and electrically insulated from the semiconductor die.

With respect to claim 2, Im et al (fig. 7D) disclose that wherein a portion of the second thermal conductive pattern (140) (pp col. 9, lines 50-62) is extended over the encapsulant (130) (col. 9, lines 32-49).

With respect to claim 3, Im et al (fig. 7D) disclose that wherein the first thermal conductive pattern (140) (pp col. 9, lines 50-62) comprises a plurality of through vias penetrating through the encapsulant (130) (col. 9, lines 32-49).

With respect to claim 4, Im et al (fig. 7D) disclose that wherein the second thermal conductive pattern (140) (pp col. 9, lines 50-62) is in direct contact with the first thermal conductive pattern (140) (pp col. 9, lines 50-62) and the semiconductor die (120) (col. 9, lines 22-30).

	With respect to claim 5, Im et al (fig. 7D) disclose that wherein a top surface of the encapsulant (130) (col. 9, lines 32-49) is disposed between a top surface of the semiconductor die (120) (col. 9, lines 22-30) and a top surface of the second thermal conductive pattern (140) (pp col. 9, lines 50-62).

With respect to claim 8, Im et al (fig. 7D) disclose a semiconductor package, comprising: 
a semiconductor die (120) (col. 9, lines 22-30); 
a through via (fig. 7D), disposed aside and electrically connected to the semiconductor die; 
a heat dissipation pattern (140) (pp col. 9, lines 50-62), disposed between and electrically insulated from the semiconductor die and the through via; and 
a heat dissipation material (140) (pp col. 9, lines 50-62) over the semiconductor die, wherein the heat dissipation pattern is thermally coupled to the semiconductor die through the heat dissipation material.

With respect to claim 9, Im et al (fig. 7D) disclose that an encapsulant (130) (col. 9, lines 32-49) encapsulating the semiconductor die, the heat dissipation pattern (140) (pp col. 9, lines 50-62) and the through via.

With respect to claim 10, Im et al (fig. 7D) disclose that wherein the heat dissipation material (140) (pp col. 9, lines 50-62) is in direct contact with the heat dissipation pattern (140) (pp col. 9, lines 50-62).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 11, 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 and 14 of U.S. Patent No. 10,916,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  10,916,488.
Application No. 17/168,186
U.S. Patent No. 10,916,488
1. A semiconductor package, comprising: a semiconductor die, encapsulated by an encapsulant; a first thermal conductive pattern aside the semiconductor die in the encapsulant; and a second thermal conductive pattern over the semiconductor die, wherein the first thermal conductive pattern is thermally coupled to the semiconductor die through the second thermal conductive pattern and electrically insulated from the semiconductor die.
1. A semiconductor package, comprising: a semiconductor die; a thermal conductive pattern aside the semiconductor die; an encapsulant, encapsulating the semiconductor die and the thermal conductive pattern; and a thermal conductive layer covering a rear surface of the semiconductor die, wherein the thermal conductive pattern is thermally coupled to the semiconductor die through the thermal conductive layer and electrically insulated from the semiconductor die.
2. The semiconductor package as claimed in claim 1, wherein a portion of the second thermal conductive pattern is extended over the encapsulant.
9. The semiconductor package as claimed in claim 1, wherein the thermal conductive layer extends outwardly from the rear surface of the semiconductor die to partially cover a second surface of the encapsulant.
3. The semiconductor package as claimed in claim 1, wherein the first thermal conductive pattern comprises a plurality of through vias penetrating through the encapsulant.
3. The semiconductor package as claimed in claim 1, wherein the thermal conductive pattern comprises a plurality of discrete through vias.
7. The semiconductor package as claimed in claim 1 further comprising a dummy pattern and a redistribution pattern below the semiconductor die, wherein the first thermal conductive pattern is in direct contact with the dummy pattern and insulated from the redistribution pattern.
7. The semiconductor package as claimed in claim 1, further comprising a redistribution circuit structure disposed over an active surface of the semiconductor die and a first surface of the encapsulant, wherein the active surface of the semiconductor die is opposite to the rear surface of the semiconductor die, and the redistribution circuit structure is electrically connected to the semiconductor die.
8. The semiconductor package as claimed in claim 7, wherein the redistribution circuit structure further comprises a dummy pattern disposed on the first surface of the encapsulant and the thermal conductive pattern is connected to the dummy pattern.
8. A semiconductor package, comprising: a semiconductor die; a through via, disposed aside and electrically connected to the semiconductor die; a heat dissipation pattern, disposed between and electrically insulated from the semiconductor die and the through via; and a heat dissipation material over the semiconductor die, wherein the heat dissipation pattern is thermally coupled to the semiconductor die through the heat dissipation material.
9. The semiconductor package as claimed in claim 8 further comprising an encapsulant encapsulating the semiconductor die, the heat dissipation pattern and the through via.
10. (original) A semiconductor package, comprising: a semiconductor die; an encapsulant laterally encapsulating the semiconductor die; a first through via embedded in the encapsulant and electrically connected to the semiconductor die; a second through via embedded in the encapsulant and electrically insulated from the semiconductor die; and a thermal conductive layer covering the semiconductor die, wherein the second through via is thermally coupled to the semiconductor die through the thermal conductive layer.
11. The semiconductor package as claimed in claim 8, wherein the heat dissipation material comprises a first portion covering the semiconductor die and a second portion covering the heat dissipation pattern, and the first portion is thicker than the second portion.
14. The semiconductor package as claimed in claim 10, wherein the thermal conductive layer comprises a first portion covering the semiconductor die and a second portion covering the encapsulant, and the first portion is thicker than the second portion.
13. A semiconductor package, comprising: a semiconductor die, encapsulated by an encapsulant; a semiconductor device over the semiconductor die and the encapsulant; a plurality of through vias embedded in the encapsulant, surrounding the semiconductor die and electrically connected to the semiconductor device; a thermal conductive pattern embedded in the encapsulant and electrically insulated from the semiconductor die; and a thermal conductive material between the semiconductor die and the semiconductor device, wherein the thermal conductive pattern is thermally coupled to the semiconductor die through the thermal conductive material.
1. A semiconductor package, comprising: a semiconductor die; a thermal conductive pattern aside the semiconductor die; an encapsulant, encapsulating the semiconductor die and the thermal conductive pattern; and a thermal conductive layer covering a rear surface of the semiconductor die, wherein the thermal conductive pattern is thermally coupled to the semiconductor die through the thermal conductive layer and electrically insulated from the semiconductor die.

2. The semiconductor package as claimed in claim 1, further comprising a semiconductor device stacked over and electrically connected to the semiconductor die.
15. The semiconductor package as claimed in claim 13, wherein the thermal conductive pattern comprises a plurality of discrete thermal conductive through vias surrounding the semiconductor die.
4. The semiconductor package as claimed in claim 3, wherein the plurality of discrete through vias are arranged along at least one ring-shaped path surrounding the semiconductor die.
16. The semiconductor package as claimed in claim 13, wherein the thermal conductive pattern comprises a ring-shaped structure surrounding the semiconductor die.
5. The semiconductor package as claimed in claim 1, wherein the thermal conductive pattern comprises a ring-shaped structure surrounding the semiconductor die.
17. The semiconductor package as claimed in claim 13, wherein the thermal conductive pattern comprises a plurality of discrete wall-shaped structures.
6. The semiconductor package as claimed in claim 1, wherein the thermal conductive pattern comprises a plurality of discrete wall- shaped structures.


Allowable Subject Matter
Claims 12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892